Citation Nr: 0838952	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for left ear hearing 
loss.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in Detroit, Michigan, which denied service connection for 
right ear hearing loss and tinnitus and continued a 
noncompensable rating left ear hearing loss.  


The issue of a compensable rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is the result of an 
otosclerotic middle ear disorder, which began to manifest as 
the veteran separated from service.

2.  The veteran's tinnitus is the result of the middle ear 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has right ear hearing loss and 
bilateral tinnitus as a result of inservice noise exposure.  
The Board concludes that service connection is warranted for 
both disorders.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For claims of service connection for hearing loss, the 
evidence must establish that the veteran has a current 
hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  
The veteran underwent a December 2005 VA examination to 
determine the current level of hearing loss.  The audiometric 
scores from that examination satisfy the criteria of 
38 C.F.R. § 3.385.  The veteran also received a diagnosis of 
tinnitus at that time.  The Board is satisfied by the 
evidence of current disability.  

The veteran contends that his hearing loss and tinnitus are 
related to inservice noise exposure.  The veteran argues that 
he already has service connection for left ear hearing loss 
and that he should receive service connection for the right 
ear as noise exposure has been established. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as progressive hearing trouble and tinnitus.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As mentioned, the veteran was sent for a December 2005 VA 
examination.  The audiologist examined the veteran, his 
service treatment records and VA treatment records and came 
to the conclusion that the veteran had right ear hearing loss 
and tinnitus due to a progressive, otosclerotic middle ear 
disorder.  The examiner indicated that the veteran's pattern 
of hearing loss and tinnitus did not conform to noise 
exposure related hearing loss and tinnitus patterns.  As a 
result the RO determined that  the veteran's contentions were 
unsupported by the medical evidence.  

The examiner continued on to state that the veteran's service 
connected left ear hearing loss was also the result of the 
progressive middle ear disorder.  The veteran began 
manifesting hearing loss as he separated from service.  He 
also had complaints regarding the right ear.  The veteran's 
December 1978 separation from service physical examination 
includes audiometric examination scores that show right ear 
hearing loss which is greater than the left ear hearing loss.  
A December 1979 VA examination report found that the 
veteran's right ear hearing loss was within normal limits and 
service connection was solely granted for the left ear.  The 
VA examination and the rating decision described the 
disability as "hearing loss" and did not identify the 
etiology.  

In light of the presence of the middle ear disorder as the 
veteran separated, contemporaneous complaints of right ear 
hearing difficulty in the separation examination results, and 
the uncontested opinion of the December 2005 VA examination 
report, the Board finds that the veteran's right ear hearing 
loss is the result of an otosclerotic middle ear disorder, 
which was manifest at the veteran's separation from service.  
Accordingly, service connection is warranted for right ear 
hearing loss.  See Hickson, supra.  Furthermore, the 
veteran's tinnitus is at least as likely as not the result of 
the otosclerotic middle ear disease.  Service connection is 
warranted for bilateral tinnitus.  See Hickson, supra.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The evaluation of hearing loss is dependent on whether or not 
one or both ears have been service connected for hearing 
loss.  See 38 C.F.R. § 4.85 (2008).  As the Board has now 
granted service connection for the right ear, the RO must be 
provided the opportunity to implement this grant by assigning 
an initial rating and effective date.  As this assignment may 
alter the manner in which the pending left ear hearing loss 
claim is evaluated, this matter is not yet ripe for appellate 
consideration.  

The Board remands for the RO to readjudicate the issue of the 
degree of disability of hearing loss of the left ear given 
the grant of service connection for the right ear.  

Accordingly, the case is REMANDED for the following action:

The RO must issue a rating decision 
implementing the Board's instant decision 
and readjudicate the rating for the left 
ear hearing loss claim.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


